Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-19-00677-CV

                                Graciela GARCIA and Jesus Garcia,
                                           Appellants

                                                 v.

   Roberto SALINAS, Jose Lozano, and State Farm Mutual Automobile Insurance Company,
                                       Appellees

                     From the 229th Judicial District Court, Starr County, Texas
                                    Trial Court No. DC-17-716
                         The Honorable Baldemar Garza, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: March 4, 2020

DISMISSED FOR LACK OF JURISDICTION

           On February 6, 2020, appellee Roberto Salinas filed an unopposed motion to dismiss for

lack of jurisdiction. The motion states that the parties have conferred and that appellants Graciela

Garcia and Jesus Garcia do not oppose the motion. See TEX. R. APP. P. 10.3(a). The motion further

states that appellants have attempted to appeal from an order that does not dispose of all parties

and claims and that the trial court has vacated the order. In light of these undisputed procedural

facts, we dismiss this appeal for lack of jurisdiction. See Lehmann v. Har-Con Corp., 39 S.W.3d
191, 195 (Tex. 2001) (“[T]he general rule, with a few mostly statutory exceptions, is that an appeal
                                                                                   04-19-00677-CV


may be taken only from a final judgment. A judgment is final for purposes of appeal if it disposes

of all pending parties and claims in the record, except as necessary to carry out the decree.”);

Monte-Picentini Inc. v. Rialta, LLC, No. 14-18-00272-CV, 2018 WL 1955031, at *1 (Tex. App.—

Houston [14th Dist.] Apr. 26, 2018, pet. denied) (mem. op.) (dismissing appeal for lack of

jurisdiction where a trial court signed a default judgment against two defendants and thereafter

vacated the judgment as to one of the defendants).

                                                 PER CURIAM




                                               -2-